                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JEFFREY THOMAS OSTDIEK, United States
Citizen of Marilyn Kathryn Lubischer and Jerry
Thomas Ostdiek;                                                        8:19-CV-483

                        Plaintiff,
                                                                         ORDER
        vs.

SARPY COUNTY COURT PROSECUTOR,
and All Known Associates; and GAGE COBB,
and All Known Associates;

                        Defendants.


       This matter comes before the Court on Plaintiff’s request for an extension of time in which

to serve Defendants. Filing 10. On February 3, 2020, this Court ordered Plaintiff to show cause

why this case should not be dismissed for his failure to prosecute pursuant to Fed. R. Civ. P. 4(m).

Filing 9. In response, Plaintiff did not present any reason to the Court why he has been unable to

serve Defendants to date. See Filing 10. Rather, Plaintiff requested this Court grant him an

additional ninety days in which to serve Defendants. Filing 10.

       Having reviewed the matter, the Court concludes it is not required to grant Plaintiff the

extension he seeks. Fed. R. Civ. P. 4(m) requires a court to extend the time for service only “if the

plaintiff shows good cause for the failure” to effect service. Furthermore, any extension need only

be “for an appropriate period.” Fed. R. Civ. P. 4(m). Because Plaintiff has not shown good cause,

the Court is not required to grant an extension, much less one that effectively doubles Plaintiff’s

service time.
         Nevertheless, the Court will, in its discretion, grant Plaintiff a single extension of thirty

days within which to serve Defendants.1 No further extensions will be allowed.

         IT IS ORDERED:

    1. Plaintiff’s Motion to Extend, Filing 10, is granted;

    2. Plaintiff is granted an extension to March 12, 2020, in order to comply with Fed. R. Civ.

         P. 4 by serving summons upon Defendants and providing appropriate notice to the Court;

    3. Should Plaintiff fail to comply with Fed. R. Civ. P. 4 on or before March 12, 2020, the case

         will be dismissed without prejudice and without further notice.


         Dated this 11th day of February, 2020.

                                                               BY THE COURT:



                                                               ____________________
                                                               Brian C. Buescher
                                                               United States District Judge




1
 Although the Court grants Plaintiff an extension, it has serious reservations that the case could survive a challenge
on the merits if Plaintiff is, in fact, able to perfect service.
